IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE HILL, No. 3:11-cv-01034
Plaintiff, (Judge Mariani)
Vv.

JON D. FISHER, et al.,

 

Defendants.
ORDER
Septembers¥,, 2019
In accordance with the accompanying memorandum, it is hereby ORDERED that:
1. Hill's motion for sanctions for civil contempt (Doc. 132) is GRANTED; and
2. Kauffman shall pay Hill the sum of $500.00 (five hundred dollars) to compensate
Hill for the breach of the Order. Such payment shall be made within 60 days of the

date of this Order.

 

 

Robert D. Mariani
United States District Judge

 
